                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

NDOKEY ENOW,                   *
                               *
Plaintiff                      *
                               *
v.                             *      Civil Action No. PWG-17-850
                               *
TALMADGE REEVES, M.D.,         *
                               *
                               *
Defendant                      *
                              ***
                       MEMORANDUM OPINION

       Ndokey Enow’s pro se Complaint alleges that Dr. Talmadge Reeves provided him

inadequate medical care in violation of his rights under the Eighth Amendment.1 ECF No. 1. Dr.

Reeves previously filed a Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

(ECF No. 25), which I denied without prejudice to renewal.2 ECF Nos. 38, 39. Dr. Reeves



1
  Enow is a frequent pro se litigant whose numerous vexatious and burdensome filings have earned
him “three strikes” under 28 U.S.C. §1915(g). See, e.g., Enow v. Wolfe, No. PWG-17-341
(summarizing prior filings and describing their burdensomeness). Undeterred, Enow continues to
file civil lawsuits, such as that considered here, and only a small subset of the claims he has alleged
have been found sufficient to proceed under the standard set forth under 28 U.S.C. §1915(g). See
Enow v. Baucom, No. PWG-16-3553 (D. Md.) (dismissed for failure to address or satisfy
“imminent danger” exception to § 1915(g)); Enow v. Green, No. PWG-16-3554 (D. Md.) (same);
Enow v. Green, No. PWG-16-3917 (D. Md.) (same); Enow v. Baucom, No. PWG-16-4042 (D.
Md.) (all but two claims dismissed without prejudice for failure to satisfy “imminent danger”
exception); Enow v. Wolfe, No. PWG-17-341 (D. Md.) (claims satisfied “imminent danger”
exception); Enow v. Foxwell, No. PWG-17-2312 (D. Md.) (three claims satisfied “imminent
danger” exception). None of these cases has resulted in a decision in his favor. See attached chart.
Enow’s history of burdensome and abusive filings prompted this Court to impose limits on his
filings in all his current and future civil, non-habeas cases. Baucom, PWG-16-4042 at ECF No.
38 (Order). Because of Enow’s repeated lack of success in filing serial unmeritorious claims
alleging “imminent danger,” he is on notice that he may in the future be required to submit the
required filing fee, notwithstanding his assertion of imminent danger, as the Court is not required
to consider each filing in a vacuum, but may examine future filings in light of his unabated history
of vexatious and unmeritorious claims.
2
   I incorporate by reference the legal standards, facts, and findings set forth in my earlier
Memorandum Opinion issued on February 16, 2018 (ECF No. 38).
thereafter renewed his dispositive motion and filed the pending Supplemental Motion to Dismiss

or, in the Alternative for Summary Judgment. ECF No. 41. Enow, a Maryland inmate in the

custody of the Division of Correction, filed a verified Response in Opposition with a request for a

settlement conference. ECF Nos. 48, 52. The matter is ripe for disposition, and no hearing is

necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons discussed below, Dr. Reeves’

Supplemental Motion (ECF No. 41), will be treated as a Motion for Summary Judgment3 and

granted. Enow’s claims are dismissed with prejudice.4

                              PROCEDURAL BACKGROUND

       Enow claims that on February 17, 2017, Dr. Reeves discontinued his medication for Zoloft,

a psychotropic drug, without notice or due process, in violation of his rights under the Eighth

Amendment. ECF No. 1 at 7, ¶ 8; ECF No. 48 (“Pl. Opp’n”) at 2, ¶ 3. Enow denies that he was

hoarding this medication. Pl. Opp’n at 3, ¶ 8.

       The facts germane to this issue were summarized in my Memorandum Opinion dated

February 16, 2018. ECF No. 38 at 20. On January 25, 2017, Dr. Reeves saw Enow for psychiatric

treatment, at which time Dr. Reeves noted that Enow was being seen every 12 weeks to monitor

the Zoloft he was prescribed for depression. Id. On February 13, 2017, Nurse Victoria Midgette

reported that Enow was found hoarding 20 Zoloft pills. Id. The following day, Dr. Reeves

discontinued the Zoloft prescription without seeing Enow due to concerns about hoarding. Id. On

March 24 and 25, 2017, Enow submitted sick call slips stating that he was not receiving his anti-




3
  Because the parties rely on exhibits outside the pleadings and Enow has been provided an
opportunity to present materials in reply, Dr. Reeves’ supplemented dispositive motion will be
treated as one for summary judgment. Fed. R. Civ. P. 12(d).
4
  Given summary judgment is granted in favor of Dr. Reeves, Enow’s request for a settlement
conference, ECF No. 52, is denied as moot.
                                                 2
depressant medicine and, in the March 24, 2017 sick call slip, he complained of suffering heart

palpitations, chest pain, pain attacks, and other symptoms. Id.

       On May 10, 2017, Dr. Reeves saw Enow for the “12 week” check-up, although more than

12 weeks had passed since the last visit on January 25, 2017. Enow told Dr. Reeves that he was

“prescribed Zoloft 50 mg. and he was breaking it in two [be]cause it cause[s] his stomach to

bubble.” Id. In response to the concern expressed by Enow, Dr. Reeves prescribed Zoloft 25 mg.

Id. Dr. Reeves continued to see Enow after the medication was discontinued in February 2017

and decided to reorder the medication at half strength at his next appointment because Enow had

been on the medication for many years. Decl. of Dr. Reeves, ECF No. 25-3 (“Dr. Reeves Decl.

I”), at ¶ 5. Dr. Reeves advised Enow that in the future he needed to refuse the medication instead

of pretending to take it or to hoard it. Id. Dr. Reeves states that it is standard prison policy to

discontinue medication if an inmate is hoarding it. Id. at ¶ 7.

       Given these facts, I determined there remained a genuine dispute of material facts making

summary judgment inappropriate. ECF No. 38 at 21. Specifically, at issue was (1) whether Enow

was hoarding medication, and if he was not, whether Dr. Reeves was aware the report of hoarding

was incorrect; (2) if Enow was hoarding his medication or Dr. Reeves was unaware the report was

inaccurate, did the abrupt discontinuation of the medication without seeing the patient for more

than twelve weeks, despite Enow’s complaints about adverse effects from the discontinuance,

violate acceptable medical standards; (3) whether the discontinuation of the medication caused the

injuries alleged and, if so whether Dr. Reeves was aware or should have been aware of the possible

adverse effects; and (4) whether Dr. Reeves knew or should have known about the sick call slips

complaining of adverse effects. Id.




                                                 3
                                          DISCUSSION
                                          Legal Standard

       In order to establish an Eighth Amendment claim, Enow must show that Dr. Reeves’

actions amounted to deliberate indifference to a serious medical need. See Estelle v. Gamble, 429

U.S. 97, 106 (1976). There is no underlying distinction between the right to medical care for

physical ills and its psychological and psychiatric counterpart. Bowring v. Godwin, 551 F.2d 44,

47 (4th Cir. 1977); see also DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018) (“Courts treat

an inmate’s mental health claims just as seriously as any physical health claims.”).

       Deliberate indifference to a serious medical need requires proof that, objectively, a prisoner

was suffering from a serious medical need and that, subjectively, the prison staff were aware of

the need for medical attention but failed to either provide it or ensure it was available. See Farmer

v. Brennan, 511 U.S. 825, 834–37 (1994); see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202,

209–10 (4th Cir. 2017); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016); Iko v. Shreve, 535

F.3d 225, 241 (4th Cir. 2008). Objectively, the medical condition at issue must be serious. See

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (“Because society does not expect that prisoners will

have unqualified access to health care, deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’”); Jackson v. Lightsey, 775 F.3d

170, 178 (4th Cir. 2014). The subjective component requires “subjective recklessness” in the face

of the serious medical condition. See Farmer, 511 U.S. at 839 (1994); see also Anderson v.

Kingsley, 877 F.3d 539, 544 (4th Cir. 2017).

       “Deliberate indifference is a very high standard—a showing of mere negligence will not

meet it. . . . [T]he Constitution is designed to deal with deprivations of rights, not errors in

judgment, even though such errors may have unfortunate consequences.” Grayson v. Peed, 195

F.3d 692, 695–96 (4th Cir. 1999). “[A]ny negligence or malpractice on the part of . . . doctors in

                                                 4
missing [a] diagnosis does not, by itself, support an inference of deliberate indifference.” Johnson

v. Quinones, 145 F.3d 164, 166 (4th Cir. 1998). Further, “[a] prisoner’s disagreement with medical

providers about the proper course of treatment does not establish an Eighth Amendment violation

absent exceptional circumstances.” Lopez v. Green, No. PJM-09-1942, 2012 WL 1999868, at *2–

3 (D.Md. June 4, 2012) (citing Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985)).

                               Dr. Reeves’ Supplemental Response

       Dr. Reeves states that on February 13, 2017, a psychiatric nurse informed him that Enow

was found hoarding his medications.5 Declaration of Dr. Reeves, ECF No. 41-1 (“Dr. Reeves

Decl. II”) at 1 ¶ 4. The nurse documented that she had discussed with Enow stopping his

medication due to hoarding and “Enow was aware of same.” Id. Dr. Reeves explains psychiatric

nurses are trained to provide mental health treatment and he relies on them as an “extra set of eyes

and ears” to provide information including misuse of psychotropic medication. Id. at 1–2 ¶¶ 4, 5.

Dr. Reeves states that had Enow disputed hoarding his medication, the psychiatric nurse would be

expected to so indicate in her email and she did not. Dr. Reeves indicates Enow later admitted to

him that he was hoarding medication. Id. at 1–2 ¶4. Dr. Reeves maintains that it was reasonable

for him to rely on the nurse’s report about the hoarding. Dr. Reeves did not need to see Enow in

person to confirm the information. Id. at 3 ¶ 8. Enow denies hoarding medication, stating that he

“never accepted [sic] to Dr. Reeves [that] he hoarded 20 Zoloft. Pl. Opp’n at 3, 8.

       Dr. Reeves provides several reasons why he did not need to see Enow in person before

discontinuing the Zoloft. First, Enow’s condition did not warrant an appointment. Enow did not




5
   Enow asserts that on February 14, 2017, psychiatric nurse Cheryl V. Tyler, R.N., “made false
allegations” that he was “locked up in punitive segregation due to hoarding psychotropic
medication without any proof.” Pl. Opp’n at 2 ¶ 4; see also ECF No. 17-8 at 11–12 (Enow medical
record indicating that he was in segregation due to hoarding psychiatric medication).
                                                 5
suffer a major mental illness; rather, he was diagnosed with an adjustment disorder with elements

of depression. Dr. Reeves Decl. II at 2 ¶ 6.6 Also, Enow was taking “an extremely low level

homeopathic dose of Zoloft which could be discontinued abruptly.” Id. Dr. Reeves maintains

Enow did not need to be weaned off so low a dose, making an appointment unnecessary. Id.

         Second, Dr. Reeves saw Enow on January 25, 2017, twenty days before the medication

was discontinued, and Enow was doing well. Enow had not complained about any change in his

mental health between the visit on January 25, 2017 and February 14, 2017, when the Zoloft was

discontinued. Id. ¶ 7. Dr. Reeves maintains Enow was stable from a mental health perspective at

the time he discontinued the Zoloft so that an appointment to assess Enow’s mental health status

at the time was unnecessary. Id. ¶ 6. Dr. Reeves thought it reasonable to see Enow every three to

four months for follow-up. Therefore the next appointment after the Zoloft was stopped occurred

on May 10, 2017, “3 ½ months after Enow’s last scheduled appointment.” Id. ¶ 10.

         Lastly, Dr. Reeves typically sees patients at Eastern Correctional Institution for scheduled

appointments because he treats many inmates and would have “difficulty providing effective,

timely treatment” to each patient if he were “required to schedule an appointment with an inmate

when medication was being discontinued – particularly in situations such as here where the inmate

was taking a very low level dose of medication.” Id. at 3 ¶ 9.

         Dr. Reeves states that Enow should have informed him that he was taking only half his

medication. Then Dr. Reeves could have reduced the prescribed dosage to avoid a situation where

the inmate is distributing or selling the excess or stockpiling it to overdose. Id. at 3–4 ¶ 12.

         Dr. Reeves was “never made aware of Mr. Enow’s sick call request” prior to this lawsuit.

Id. at 4 ¶ 13. Sick call slips are sent to the medical department which is responsible for sending



6
    Enow states that he suffers from recurring and major depression disorder. Pl. Opp’n at 3 ¶ 8.
                                                  6
sick call slips pertaining to mental health and psychiatric issues to the psychology department.

Enow’s sick call slips were never sent to the psychology department. Id. Dr. Reeves does not

supervise the medical department. Id.

       In his Opposition, Enow asserts without explanation that there are genuine issues of

material fact in dispute precluding summary judgment. Pl. Opp’n at 5. Enow notes there has been

no discovery, although he does not specify the documents he seeks or how they would assist him

in responding to Dr. Reeves’ Motion. Id. Enow later observes the email from the psychiatric

nurse is not in the record, Pl. Opp’n at 8, but fails to state how obtaining this document is necessary

to oppose summary judgment.7 Enow calls into question Local Rule 104.4. (D. Md. 2018) and

Fed. R. Civ. P. 26(a)(1)(B)(iv), which provide that discovery shall not commence until a

scheduling order is entered and that pro se actions filed by prisoners are exempt from initial

discovery disclosures. “[T]o justify a denial of summary judgment on the grounds that additional

discovery is necessary, the facts identified in a Rule 56 affidavit must be ‘essential to [the]

opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011) (alteration

in original) (citation omitted), rev’d on other grounds sub nom. Gardner v. Ally Fin. Inc., 514 F.

App’x 378 (4th Cir. 2013).8 A non-moving party’s Rule 56(d) request for additional discovery is

properly denied “where the additional evidence sought for discovery would not have by itself

created a genuine issue of material fact sufficient to defeat summary judgment.” Strag v. Bd. of

Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see Amirmokri v. Abraham, 437 F.




7
  The record includes Nurse Victoria Midgette’s medical note dated February 13, 2017, which
states that Enow was found with 20 pills of Zoloft. ECF No. 25-2 at 52.
8
   Enow has not submitted a Rule 56(d) affidavit, but references discovery in his opposition
submitted in the form of an affidavit. See Pl. Opp’n at 5.
                                                  7
Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266 F. App’x. 274 (4th Cir.), cert. denied, 555 U.S. 885

(2008). Here, Enow has failed to show there is additional information essential to his opposition.

       Enow also asserts that Dr. Reeves acted “contrary to a physician’s instruction” when he

intentionally interfered with his prescribed treatment. Pl. Opp’n at 6. The gravamen of Enow’s

Complaint is that Dr. Reeves’ abrupt discontinuation of his Zoloft amounted to deliberate

indifference to his serious medical need. Enow, however, does not refute that Dr. Reeves stopped

the Zoloft after considering information from a reliable medical source, Enow’s stable mental

health condition, whether there was a need for a medication taper, and the risks posed by hoarding

medication. Under these circumstances, Dr. Reeves’ decision to stop the Zoloft was not reckless.

Dr. Reeves was not aware of and did not ignore a “substantial risk of harm” to Enow by stopping

the Zoloft without first meeting with him. The mere fact that Dr. Reeves intentionally changed an

existing medical order does not amount to Eighth Amendment deliberate indifference.

       Importantly, Enow does not dispute that Dr. Reeves was unaware of the adverse side effects

he purportedly suffered or of the sick call slips. Dr. Reeves was unaware of a need for earlier

follow-up with Enow. Thus, even when the facts are viewed in the light most favorable to Enow,

there are no genuine issues of material fact in dispute to suggest that Dr. Reeves acted with

requisite deliberate indifference to support the claimed constitutional violation. Accordingly, Dr.

Reeves is entitled to summary judgment as a matter of law.

                                         CONCLUSION

       For these reasons, I will grant Dr. Reeves’ Motion for Summary Judgment (ECF No. 41)

and close this case. A separate Order follows.


November 12, 2010                            ______/S/_________
Date                                         Paul W. Grimm
                                             United States District Judge


                                                 8
